Citation Nr: 1444088	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for patellofemoral syndrome of the right knee.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to Persian Gulf service.

3.  Entitlement to service connection for left wrist tendinitis, to include as due to Persian Gulf service.

4.  Entitlement to service connection for right wrist tendinitis, to include as due to Persian Gulf service.

5.  Entitlement to service connection for spurs and ununited fracture of the left ankle, to include as due to Persian Gulf service.

6.  Entitlement to service connection for spurs of the right ankle, to include as due to Persian Gulf service.

7.  Entitlement to service connection for muscle tension headaches, to include as due to Persian Gulf service.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for GERD, to include as due to Persian Gulf service, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for patellofemoral syndrome of the right knee in a September 1997 rating decision and the Veteran was properly notified in an October 1997 letter.

2.  Evidence received since the September 1997 RO decision is new and material because it raises to a reasonable possibility of substantiating the claim of entitlement to service connection for patellofemoral syndrome of the right knee.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has GERD causally related to, or aggravated by active service.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a left wrist tendinitis disability causally related to, or aggravated by active service.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a right wrist tendinitis disability causally related to, or aggravated by active service.

6.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has spurs and ununited fracture of the left ankle causally related to, or aggravated by active service.

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has spurs of the right ankle causally related to, or aggravated by active service.

8.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has muscle tension headaches causally related to, or aggravated by active service.

9.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a left knee disorder causally related to, or aggravated by active service.

10.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has patellofemoral syndrome of the right knee causally related to, or aggravated by active service.


CONCLUSIONS OF LAW

1.  The September 1997 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the September 1997 RO decision which denied entitlement to service connection for patellofemoral syndrome of the right knee is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2013).

4.  The criteria for service connection for left wrist tendinitis have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2013).

5.  The criteria for service connection for right wrist tendinitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2013).

6.  The criteria for service connection for spurs and ununited fracture of the left ankle have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2013).

7.  The criteria for service connection for spurs of the right ankle have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2013).

8.  The criteria for service connection for muscle tension headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2013).

9.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2013).

10.  The criteria for service connection for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  March 2009, April 2009, and July 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and all available VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded relevant VA examinations in November 1993, June 2009, and August 2009.  An addendum opinion was obtained in September 2009.  Treatment records from Dr. J.H., Froedtert and Medical College, Dr. D.C., and Medical College of Wisconsin have been associated with the claims file.

A medical opinion has not been obtained regarding whether the Veteran's ankle or wrist disabilities are directly related to his active service.  However, as the Veteran does not contend that he injured his ankles or wrists in service, it is unnecessary to provide the Veteran with an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran indicated that he received treatment at West Allis Memorial Hospital and provided an authorization form for VA to obtain the records on his behalf.  However, West Allis Memorial Hospital indicated that a special release form was necessary.  The Veteran was notified that a special release was necessary in April 2009 and asked to provide the records.  In addition, the letter asked the Veteran to provide authorization for VA to obtain or the records for all other relevant providers.  The Veteran did not respond regarding West Allis Memorial Hospital.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Application to Reopen

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013).  In order to reopen a claim "new and material evidence" must be added to the record.  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" in 38 C.F.R. § 3.156 is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

The claim of entitlement to service connection for a right knee condition (patella-femoral syndrome) was denied in a RO rating decision dated in March 1994.  The Veteran was notified of the decision in April 1994.  In September 1997 the RO readjudicated the Veteran's claim based upon the receipt of original service treatment records.  Again the RO denied the Veteran's claim.  The Veteran did not perfect an appeal of this issue and new and material evidence was not received within one year of the decision; therefore, the decision became final.  

The evidence of record at the time of denial in September 1997 included the Veteran's service treatment records, a relevant report of a medical examination dated in November 1993, VA treatment records, and records from Dr. D.C.

The Veteran filed this application to reopen the claim of entitlement to service connection for patellofemoral syndrome of the right knee.  The Veteran submitted a statement from his spouse in March 2009.  She reports that the Veteran complains of joint pain and fatigue.  She states that to her recollection he has had the condition all of the years that they have been married.  They have been married since August 1992. 

As the Veteran's spouse's statement was received subsequent to the prior final denial and as she reports that the Veteran has had joint pain since service, the Board finds the evidence both new and material; therefore, the request to reopen the previously denied claim of entitlement to service connection for patellofemoral syndrome of the right knee is granted.  38 C.F.R. § 3.3156(a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).

For purposes of section 3.317, there are two types of qualifying chronic disabilities: undiagnosed illnesses and medically unexplained chronic multi-symptom illnesses.  38 C.F.R. § 3.317(a)(2).  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Left and Right Wrist Tendinitis

The Veteran seeks entitlement to service connection for left and right wrist tendinitis, to include as due to Persian Gulf service.  

The Veteran has generally reported that he took large blue pills in service to protect him in case of chemical weapons attack.  He also reported exposure to armor piercing rounds and burning oil fields.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any wrist disability. 

Post service the Veteran contends that he has daily joint pain in the wrists.  A private treatment record in March 2007 revealed a contusion of the right wrist.  

In March 2009 the Veteran's spouse reported that the Veteran had joint pain and fatigue and that he had this for as long as they had been married.  As noted above, they were married in August 1992.

The Veteran was afforded a VA medical examination in June 2009.  The Veteran reported that he had wrist pain with use since 1996.  He felt that the pain had increased with age.  His work involved continuous movement of the wrist with sorting and delivering of mail.  He did not remember if he injured his wrist in falls at work.  He had not been told that he had arthritis.  He described the pain as a dull ache (3 out of 10) which can increase to 6 to 7 out of 10 upon awakening, pain level decreased with movement.  He did not use a brace or support for the wrist and the wrist pain did not limit his work as a mail carrier.  He was able to demonstrate full fluid and equal range of motion of each wrist without crepitus, guarding, or report of pain.  Strength of movement at wrist and hand grasp was five of five bilaterally.  There was no warmth, redness, or deformity or report of pain of either wrist.  Diagnostics revealed no soft tissue swelling, no acute fracture or dislocation, a smooth rounded ossicle was seen at the ulnar styloid on the left, suspect secondary ossification center or benign variant rather than ununited old fracture, but either could produce this appearance, normal appearance of the carpal bones, no joint space widening or narrowing, and no chondrocalcinosis.  After physical examination and diagnostics, the Veteran was diagnosed with bilateral tendinitis of the wrist with radiological evidence of trauma to the left wrist.  The examiner noted that this was not an undiagnosed illness.

Initially the Board notes that the Veteran does not have an undiagnosed wrist disability.  As such, consideration pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any wrist disorder or injury.  Although the Veteran's spouse has reported that the Veteran has had joint pain since 1992, the Veteran has reported that he had wrist pain with use since 1996.  There is no indication that the Veteran's wrist disabilities may be related to his active duty service.  As such, entitlement to service connection for left or right wrist tendinitis is denied.

B.  Left and Right Ankle

The Veteran seeks entitlement to service connection for left and right ankle disabilities, to include as due to Persian Gulf service.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any ankle disability.  However, the examination at entrance to service in July 1989 noted a history of left ankle fracture with no current disability.

In March 2009 the Veteran's spouse reported that the Veteran had joint pain and fatigue and that he had this for as long as they had been married.  As noted above, they were married in August 1992.

In March 2009 the Veteran reported that he had ankle pain after service that was severe enough that doctors thought it was broken.

The Veteran was afforded a VA medical examination in June 2009.  The Veteran reported that he was the back of a truck and was lifted up when a tank next to his light armored vehicle hit a land mine.  He was not secured in the seat and was just jolted but not thrown from the vehicle.  He reported that he drove an armored vehicle into a tank ditch and sustained a laceration to the left arm and hit his head.  The wound was dressed and healed without a problem.  The Veteran reported that his ankle pain was worse and that he felt that his ankle were weak and "turn."  He fractured his left ankle as a child.  There was no injury while on active duty and he did not remember any limitation due to the left ankle while on active duty.  The Veteran was noted to have had a work related injury in 2003 when an x-ray confirmed an old fracture.  He did not remember injury to the right ankle other than twisting.  He did not remember an right ankle injury at work.  He did not wear braces for the ankles and used no assistive devices.  He had early morning stiffness that resolved with movement.  His ankles can become hot and swollen in the summer.  He took Meloxicam every night for all the pain.  He did not use heat, ice, or topical analgesic for any joint (ice was noted to be sued for back pain flares).  He took daily hot showers for all joint and muscle stiffness. 

Physical examination revealed no obvious warmth, redness, or deformity of the left ankle.  Although he reported pain of the left ankle in weight bearing mode he was able to demonstrate full fluid range of motion of both ankles equally without report of pain, grimace or withdrawal while on examination table.  Flexion and extension of each ankle was equal at five of five.  

Diagnostics revealed small bilateral plantar an very small bilateral posterior calcaneal spurs, slightly larger on the left than the right, either small old ununited avulsion fracture or accessory ossicle of no significance adjacent to distal end of medial malleolus on the left, and mild bilateral varus defmorities of first metatarsals and valgus of fifth metatarsals, as well as mild bilateral valgus deformities of distal phalanges in the first toes and varus of distal phalanges in fifth toes.  It was noted that otherwise the ankles and feet were normal.

After physical examination the Veteran was diagnosed with "bilateral spurs and ununited fracture of left ankle (not an undiagnosed illness)".

Initially the Board notes that the Veteran does not have an undiagnosed wrist disability.  As such, consideration pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any wrist disorder or injury.  Although the Veteran's spouse has reported that the Veteran has joint pain since 1992, the Veteran has reported that he did not recall any injury to the left ankle in service and did not recall any injury to the right ankle, other than twisting.  There is no indication that the Veteran's left and right ankle disabilities may be related to the Veteran's active service.  As such, entitlement to service connection is denied.

C.  Muscle Tension Headaches

The Veteran seeks entitlement to service connection for headache, to include as due to Persian Gulf service.  

Service treatment records reveal that in November 1992 the Veteran reported headache and congestion for one week.  The Veteran was diagnosed with moderate-severe bronchitis.

In March 2009 the Veteran's spouse reported that the Veteran has had daily headache all of the years she has been married to him.  They have been married since August 1992.

The Veteran was afforded a VA medical examination in June 2009.  The Veteran reported daily headaches and indicated that the pain was at the temples.  The headaches were worse with stress but could occur anytime during the day.  Onset was sudden, described as pressure, rated as five to eight out of ten.  He took over the counter Tylenol which brings the pain to a three out of ten in thirty minutes.  If the headache was eight out of ten he takes Tylenol and sits in his truck for thirty minutes and massages his temples which is effective.  Headaches seemed worse with the heat of summer and were helped by drinking water.  If he was at home he can lie down.  He usually felt better in two to three hours.  He denied associated nausea, vomiting, or light sensitivity.  A head computed tomography in 1995 was reported to reveal sinusitis.  He denied a head injury in the prior 16 years.  He was not diagnosed with seizures.  The Veteran was diagnosed with headaches, clearly described as muscle tension type, not an undiagnosed illness.

The Veteran was afforded a VA neurological examination in August 2009.  It was noted that a diagnosis of headaches was not found in the problem list for either VA or medical college.  The Veteran was acknowledged to have been treated for headaches while on active duty, always associated with an acute condition as ear infection, nausea (car sickness), upper respiratory infection symptoms, rhinitis, etc.  The Veteran reported that he had daily headaches and that the pain was at the temples.  The headache were worse with stress but they could occur anytime during the day.  Onset was sudden, described as pressure, rated as five to eight out of ten.  He took over the counter Tylenol which brings the pain to a three out of ten in thirty minutes.  If the headache was eight out of ten he takes Tylenol and sits in his truck for thirty minutes and massages his temples which is effective.  Headaches seemed worse with the heat of summer and were helped by drinking water.  If he was at home he can lie down.  He usually felt better in two to three hours.  He denied associated nausea, vomiting, or light sensitivity.  The Veteran reported allergy symptoms during spring and summer and did not indicate there was any associated headache.  The examiner rendered the opinion that the headache described during the visit was characteristic of muscle tension headache.  There was no indication that his daily headaches were associated with any other acute condition.  The examiner rendered the opinion that the current headaches, as described by the Veteran, are not the residual of or related to headaches noted while on active military service and are as likely as not due to some other cause.

Initially the Board notes that the Veteran does not have an undiagnosed wrist disability.  As such, consideration pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  Although the Veteran's service treatment records reveal complaint of headache, these headaches were associated with acute conditions.  After examination the Veteran was found to have muscle tension headaches and the opinion was rendered that these headaches were not a residual of or related to headaches noted in service and are as likely as not due to some other cause.  As the preponderance of the evidence is against a finding that the Veteran's muscle tension headaches are related to the Veteran's active service, service connection is denied.


D.  Left and Right Knee

The Veteran seeks entitlement to service connection for left and right knee disabilities.  

Service treatment records reveal that the Veteran complained of right knee pain in October 1992.  The Veteran had free floating patella bilateral and positive crepitus bilateral.  There was an assessment of patellofemoral syndrome.  A problem list dated in October 1992 reveals a diagnosis of patellofemoral syndrome from October 1992.

The Veteran was afforded a VA medical examination in November 1993.  The Veteran complained of right knee pain.  Musculoskeletal examination revealed no right knee findings.  X-rays of the knee were essentially normal.  The examiner found no evidence of knee pathology.

In March 2009 the Veteran's spouse reported that the Veteran had joint pain and fatigue and that he had this for as long as they had been married.  As noted above, they were married in August 1992.

The Veteran was afforded a VA medical examination in June 2009.  As noted above, the Veteran reported that he was the back of a truck and was lifted up when a tank next to his light armored vehicle hit a land mine.  He was not secured in the seat and was just jolted but not thrown from the vehicle.  He reported that he drove an armored vehicle into a tank ditch and sustained a laceration to the left arm and hit his head.  The wound was dressed and healed without a problem.  The Veteran reported that while in service he had bilateral knee pain and was given medication.  At the time of the examination he had pain in each knee, described as sharp pain at three out of ten only with walking for work.  Kneeling and squatting will increase the pain to eight out of ten.  He did not have a brace or assistive device for the knees.  He did not remember injury to either knee in the prior sixteen years.  Physical examination revealed that he did not have pain in the knees prior to range of motion and was able to extend to zero and flex to 135 degrees.  There was no warmth, redness, or deformity of the knees or report of pain with examination or manipulation of each knee.  There was no pain with pressure to the patella, mild crepitus appreciated bilaterally on passive range of motion but no instability found on examination.  Diagnostics of the knees were performed.  The views were not weight bearing.  There was a separate ossicle at the proximal lateral right patella.  Apparent accessory ossification center, a benign variant.  There was uniform tibial-femoral joint width suggesting normal cartilage.  There was no marginal spurring, subcortical cyst, or joint effusion.  

An addendum to the examination was obtained in September 2009.  The examiner noted that although the Veteran reported knee pain with walking at work, the examination was normal and radiological studies were negative.  There was no diagnosis for a normal examination, no abnormal findings or pathology.  The examiner further noted that there, per review of Gulf War and Health, there was no evidence to support subjective report of knee pain with increased physical activity as associated with military service in the Persian Gulf War.  

Initially, in regard to the Veteran's claim for service connection for a right knee disability, in Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  However, the RO considered this issue on the merits in the September 2011 Statement of the Case.  Accordingly, the Veteran's claim may be reviewed on the merits by the Board. 

Service connection for left and right knee disabilities is not warranted.  The Veteran's service treatment records reveal an assessment of patellofemoral syndrome for the Veteran's right knee.  In addition, the Veteran's spouse has reported that the Veteran has had joint pain since 1992.  However, post service records and examination do not reveal any diagnosis of any knee disability.  After examination in June 2009, in an addendum dated in September 2009, the examiner rendered the opinion that there was no pathology and no diagnosis and that there was no evidence to support a subjective report of knee pain with increased physical activity as associated with military service in the Persian Gulf War.  As the preponderance of the evidence is against a finding that the Veteran has objective indications of a chronic disability of the left or right knee or has a left or right knee disability related to his active service, service connection for a left and right knee disability is denied. 


ORDER

New and material evidence having been submitted, the claim for service connection for patellofemoral syndrome of the right knee is reopened.

Service connection for left wrist tendinitis, to include as due to Persian Gulf service, is denied.

Service connection for right wrist tendinitis, to include as due to Persian Gulf service, is denied.

Service connection for spurs and ununited fracture of the left ankle, to include as due to Persian Gulf service, is denied.

Service connection for spurs of the right ankle, to include as due to Persian Gulf service, is denied.

Service connection for muscle tension headaches, to include as due to Persian Gulf service, is denied.

Service connection for a left knee disorder is denied.

Service connection for patellofemoral syndrome of the right knee is denied.



REMAND

The Veteran was afforded a VA medical examination in June 2009.  The Veteran reported that he had a test a year prior and that he had been on Omeprazole for a long time.  The examiner noted that the Veteran had moderate-severe GERD that was diagnosed on an upper GI.  The Veteran stated that symptoms were controlled with medication and denied flares.  He had had episodes of rectal bleeding.  A colonoscopy in October / November 2008 was reported to reveal internal hemorrhoids.  He continued to have bleeding with passing hard stool.  He had rectal bleeding for the prior year.  After examination the Veteran was reported to be diagnosed with GERD, diagnosed per upper GI.  The examiner noted that this was an undiagnosed illness nor was there any clinical research to associate GERD to military service in the Persian Gulf War.

Although the examiner provided an opinion on whether the Veteran's GERD was related to the Veteran's active service, the examiner did not provide adequate rationale for the opinion provide.  As such, the Board finds it necessary to remand the claim for the Veteran to be afforded another VA medical examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Review of the claims file reveals that the Veteran has received VA treatment; however, records dated since January 2011 have not been associated with the claims file.  As such, on remand, attempts must be made to obtain and associate all VA treatment records regarding the Veteran that are dated since January 2011.  See 38 C.F.R. § 3.159 (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since January 2011.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any GERD found to be present.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any GERD found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


